DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
On lines 5, 9 and 17, “this” should be changed to –the– or – said–
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1
On line 8, the limitation “said movement device” lacks proper antecedent in the claim, thereby rendering the claim indefinite. Further, it is not sufficiently clear if such movement device is same or different from “at least one device (15)” set forth on line 5 of the claim. (Also see the recitation of movement device on lines 14 and 21 of claim 1). Did Applicant intend the limitation on line 6 to be “at least one movement device (15)”?

On lines 9, 11, 16, 19 and 21, respectively, the limitation “an articulated quadrilateral” renders the claim indefinite. It is not sufficiently clear if such is same or different from “an articulated quadrilateral” as previously recited on line 6 of the claim. Did Applicant intend such limitation to be “the articulated quadrilateral”?
On line 20, the limitation “which step” renders the claim indefinite. It is not sufficiently clear if it refers to “at least one fixed step” (line 18) or “at least one second step” (line 19). 
In claims 2, 3, 5 and 9
On lines 2, 2, 8 and 2, respectively, the relationship of “said movement device” with “at least one device (15)” set forth on line 5 of the claim 1 is unclear, which renders the claims indefinite.
In claims 4, 5, 7 and 10
On lines 3, 2, 2 and 2, respectively, the relationship of “an articulated quadrilateral” with “an articulated quadrilateral” set forth on line 6 of the claim 1 is unclear, which renders the claims indefinite. Did Applicant intend such limitation to be “the articulated quadrilateral”?
In claim 5
The limitation “the mobile step” lacks antecedent basis in the claim, which renders the claims indefinite.
In claim 7
The limitation “the supply device” lacks antecedent basis in the claim, which renders the claims indefinite.
In claims 7 and 8
On lines 2, and 2, respectively, the limitation “the actuator unit” lacks proper antecedent in the claim, thereby rendering the claim indefinite. Further, it is not sufficiently clear if such actuator unit is same or different from “a unit for actuation” set forth on line 8 of claim 1.

In claim 9
On line 3, the relationship of “a single actuator unit” with “a unit for actuation” set forth on line 6 of the claim 1 is unclear, which renders the claims indefinite.
In claim 10
The limitation “the mobile structure” lacks antecedent basis in the claim, which renders the claims indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7 and 10-12, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016116771 A1 (‘771) cited by Applicant.
WO ‘771 shows a watercraft comprising a hull having a stern with a mobile platform [4] which can adopt at least two positions of work (Fig 2 and Fig 9), in a first one of which the platform is extracted from the water, and in the second one of which it is immersed in the water, at least one movement device [3, 6, 8, 14] being provided for movement of this platform (Figures 6-8), said movement device being of the type with a pantograph, and having a structure with an articulated quadrilateral connected to the mobile platform, said movement device comprising a unit for actuation [7] of the movement of this structure with an articulated quadrilateral, which unit can allow the platform to move from the first position of work to the 
Re claim 2, the movement device is pre-assembled before being connected to the hull.
Re claim 4, the body comprises a frame which supports the fixed step with the articulated quadrilateral being hinged on the frame.
Re claim 7, the actuator unit is located inside the structure with an articulated quadrilateral.
Re claim 10, the uppermost step which is integral with the mobile structure has a flat part which is placed in the vicinity of the hull when the platform is in its first position of work, said flat part being placed parallel to the flat part of each step associated with the body secured on the hull when the platform is in its second position of work.
Re claim 11, the craft is a watercraft.
Re claim 12, the craft is a boat.

Allowable Subject Matter
Claims 3, 5-6 and 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grimaldi (US 20200148310), Mueller (US 8833290), Whalen (US 8091294), Muller (US 8671869), Sklar (US 4733752), DE 202009007144, EP 2479104, DE 102018133044 each discloses a retractable ladder/ramp with articulated links and steps

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617